DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The Applicant's election with traverse of restriction in the reply filed on November 11, 2020 is acknowledged.  The traversal is found persuasive and restriction has been withdrawn.
Priority
This application claims priority to provisional 62/457,473. The term pumpless (or similar terms) is (are) not found in the provisional documentation. However applicant mentions a closed suction device that does not require energy for operation such as a Jackson-Pratt (JP) drain and states the instant invention is an improvement to the JP drain. The level of support is unclear as the applicant only mentions the JP drain and there is nothing about pumpless being defined by a mechanism that doesn’t use energy- though it is appreciated  that a JP drain meets this definition. While the Examiner has currently given the claims benefit of the provisional date based on the broadness of the term should the claims further define pumpless revaluation would be required.

The instant application defines pumpless as quoted below: "Pumpless," in this disclosure means the drain system, the container in the drain system, or a cartridge, which is a component of the container to draw and receive-5- C00015701.USU4/HM192.129.103fluid, does not use a mechanical pump to move fluid along a pathway from the surgical site into the 

Claim Interpretation
	The term “pumpless” as used in independent claims 1 is defined by applicant on last paragraph on page 5 continued on to page 6 to mean: "Pumpless," in this disclosure means the drain system, the container in the drain system, or a cartridge, which is a component of the container to draw and receive fluid, does not use a mechanical pump to move fluid along a pathway from the surgical site into the container. A mechanical pump can include a positive displacement pump such as a peristaltic pump and uses some mechanism that consumes energy to produce work that moves the fluid.” The Examiner understands the phrase to not only limit the container from containing a pump within but also a pump positioned between the drain and the container.
Regarding independent claims 24, 33, and 37 and their depending claims which require a pumpless cartridge and drain hub. The cartridge “clips” into the drain hub. The drain hub doesn’t preclude the use of a pump though the cartridge should not have a pump within itself in order to meet the claim limitations further more based on applicant’s response to the restriction requirement the whole system need not be pumpless just a pumpless feature (page 3 of response lines 3 and 4)
claim 1 does not require the drain hub the Examiner has understood it to be able to function differently.

The term lubricious in claim 5 and 6 ordinary meaning is “having a smooth or slippery quality” per Merriam-Webster. The specification uses the term to mean a coating that reduces drag and shear force coefficients on page 11, no specific material is given.

Regarding claim 1, the sensor is configured to detect “at least one”, it is understood that only one of the elements need to be present to meet the claim limitations.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14, 19, 24-42, and 48-57 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "container" in line 6 and 8.  There is insufficient antecedent basis for this limitation in the claim. Suggested correction would be “the pumpless container”.  Claims 2-14 is also rejected as being dependent from claim 1.
Claims 2, 4, and 12 recites the limitation "container" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Suggested correction would be “the pumpless container”. 
Claims 13 and 14 recites the limitation "container" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Suggested correction would be “the pumpless container”. Claim 14 is also rejected as being dependent from claim 13. 
Claims 5-10 recites the limitation "drain" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Suggested correction would be “the subdermal drain”. Claim 6 is also rejection as being dependent from claim 5.  Claim 8 is also rejected from being dependent from claim 7. Claim 11 is also rejected as being dependent from claim 10.
Claim 15 recites the limitation "drain" in line 9.  There is insufficient antecedent basis for this limitation in the claim. Suggested correction would be “the subdermal drain”. Claims 16-23 are also rejection as being dependent from claim 15.
Claim 19 recites the limitation "the surgical incision" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. Suggested correction would be “a surgical incision”. 


Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “pumpless” in claims 1-14, 24-42, and 48-57 is used by the claim to mean “a mechanical device that does not consume energy,” while the accepted meaning is “without a pump.” The term is indefinite because the specification does not clearly redefine the term.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 12-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kostov US 2017/0100068 A1 as evidenced by Nowak US 2017/0095648 A1.

With regards to claim 1, Kostov discloses a portable surgical drain system ([0028] a drain and  fluid measurement device), comprising: a subdermal drain, the 
 	Kostov allows for use with a JP type drain but fails to disclose that a JP drain is capable of providing negative pressure. Nowak is used as evidenced to show that it known that JP drain provide manual negative pressure (Nowak [0003]). 

With regards to claim 2, Kostov discloses wherein the at least one sensor includes an inertial motion sensor to detect orientation of the container ([0034 and 0035] 

With regards to claim 3, Kostov discloses a processing circuit configured to receive signals from the at least one sensor ([0037] and [0054] which discloses the sensor information processed by a controller or processor).

With regards to claim 4, Kostov discloses wherein the sensor includes a volume sensor to detect fluid volume in the container and the processing circuit is configured to determine fluid flow from the volume sensor [0053] which discloses the volume sensor and [0054] which discloses the controller to process the information).

With regards to claim 12, Kostov discloses the subdermal drain is fluidically coupled to the container via tubing (while Kostov’s chamber can be inserted in-between a drain and larger collection container to measure flow it can also stand alone to the collect and measure the flow from the input drain [0042]).

With regards to claim 13, Kostov discloses the container is a suction source (Kostov allows for use with a JP type drain but fails to disclose that a JP drain is capable of providing negative pressure i.e. is suction source. Nowak is used as evidenced to show that it known that JP drain provide manual negative pressure / can be suction source (Nowak [0003])). 
.
claim 14, Kostov discloses wherein the container is set at a prescribed pressure (Kostov allows for use with a JP type drain but fails to disclose that a JP drain is capable of providing negative pressure i.e. is suction source. Nowak is used as evidenced to show that it known that JP drain provide manual negative pressure / can be suction source (Nowak [0003]) the drain will inherently be set at a pressure based on how much the bulb is depressed by the physician) if applicant wishes to indicate the pressure leave can be adjusted in a different manner ie a more precise pressure then such should be claimed).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kostov US 2017/0100068 A1 as evidenced by Nowak US 2017/0095648 A1 in view of Esfand et al. US 2011/0104228 A1 (hereafter referred to as Esfand) as evidenced by Sivakumaran et al. US 2018/0296737 A1 (hereafter referred to as Sivakumaran).
With regards to claim 5, Kostov fails to disclose wherein the drain includes a lubricious coating.
With regards to claim 6, Kostov fails to disclose wherein the drain includes a lubricious coating on an inside surface and an outside surface.
With regards to claim 7, Kostov fails to disclose wherein the drain includes antimicrobial agents.
With regards to claim 8, Kostov fails to disclose wherein the drain includes an antimicrobial coating.
With regards to claim 9, Kostov fails to disclose wherein the drain includes a heparin coating.
With regards to claim 10, Kostov fails to disclose wherein the drain includes a drug eluding outside surface.  

With regards to claim 11, Kostov fails to disclose, wherein the drug includes at least one of an antibiotic and anti-inflammatory agent.
With regards to claims 5-11, Kostov fails to disclose the particulars of the drain coating; however, Esfand teaches it is well known that drains may has medical coatings ([0123]) thereby being a related field of endeavor. Esfand teaches medical coatings maybe applied to many medical devices to include drainage tube to improve their biocompatibility [0123]. Medical coating can be applied via a number of ways to include 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have added a particular medical coating to the drain of Kostov such as those taught by Esfand and described above in order to improve the biocompatibility of the drain based on the patient’s need and physician determination regarding which particular coating is best.

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kostov US 2017/0100068 A1 as evidenced by Nowak US 2017/0095648 A1 in view of Chevrollier G.S., Rosato F.E., Rosato E.L. (2018) Fundamentals of Drain Management. In: Palazzo F. (eds) Fundamentals of General Surgery. Springer, Cham. https://doi.org/10.1007/978-3-319-75656-1_11 (hereafter referred to as Chevrollier, N.B. the number refers to the chapter’s indexing not page numbers).
With regards to claim 15, Kostov discloses a portable surgical drain system ([0028] a drain and  fluid measurement device), comprising: a subdermal drain, the subdermal drain configured to drain fluid from a surgical site (drain not shown, a 
Kostov allows for use with a JP type drain but fails to disclose that a JP drain is capable of providing negative pressure. Nowak is used as evidenced to show that it known that JP drain provide manual negative pressure and therefore suction that is in fluid communication with the container (Nowak [0003]). 
Kostov as evidenced by Nowak fail to teach an inflatable balloon isolated from the fluid communication with the container.
While Kostov allows for the use of any drain (such as a JP drain which doesn’t have an inflatable balloon), Chevrollier teaches that there are many drain types (11.1.1) strong suction the use of any suction is not precluded (11.2.2.2). 
Therefor it would have obvious to one of ordinary skill in the art before the effective filling date to have added a balloon to the drain to provide improved drain retention and drainage ability to the drain as taught by Chevrollier.

With regards to claim 16, Kostov as evidenced by Nowak fail to teach wherein the inflatable balloon is distal the suction member.
While Kostov allows for the use of any drain (such as a JP drain which doesn’t have an inflatable balloon), Chevrollier teaches that there are many drain types (11.1.1) and that drains with balloons at the distal tip and therefor distal to the suction are primarily used for hollow viscus drains and that the balloon helps with retention and drainage. While Chevrollier notes that due the material and formation these drains tend to fail under strong suction the use of any suction is not precluded (11.2.2.2 and figures 11.2 and 11.3). 
Therefor it would have obvious to one of ordinary skill in the art before the effective filling date to have added a balloon to the distal tip of the drain to provide improved drain retention and drainage ability to the drain as taught by Chevrollier.

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kostov US 2017/0100068 A1 as evidenced by Nowak US 2017/0095648 A1 in view of Chevrollier G.S., Rosato F.E., Rosato E.L. (2018) Fundamentals of Drain Management. In: Palazzo F. (eds) Fundamentals of General Surgery. Springer, Cham. https://doi.org/10.1007/978-3-319-75656-1_11 (hereafter referred to as Chevrollier, N.B. the number refers to the chapter’s indexing not page numbers) and in further view of Hunter US 2017/0196478 A1.

With regards to claim 17 and 18, while Kostov as evidenced by Nowak in view of Chevrollier fail to teach a separate lumen in fluid communication with the inflatable balloon, wherein the separate lumen is not in fluid communication with the container per claim 17 and a valve to selectively open and close the separate lumen per claim 18. They all teach drains or indwelling catheters and Chevrollier in particular teaches a drain known to have a distal balloon. 
Kostov as evidenced by Nowak and in view of Chevrollier fails to teach the distal balloon has a separate inflation lumen.
Hunter teaches a catheter with a distal balloon there by being in the same field of endeavor as Chevrollier and Kostov that catheters with distal balloons are well known to have a separate inflation lumen in order to inflate the balloon and valve to open and close the inflation lumen ([0090]).
It would have been obvious to one of ordinary skill in the art before the effective filling date to have added an inflation lumen to the catheter of Kostov and Chevrollier in order to facilitate introduction and removal by allowing for disinflation and aiding retention by allowing for inflation. 

claim 19, Kostov as evidenced by Nowak in view of Chevrollier as evidenced by Hunter disclose claim 18 above. 
Kostov fails to disclose the wherein the balloon is configured to be selectively inflated within the patient to hold the drain within the surgical incision and further configured to be selectively subsequently deflated to remove the drain from the patient.
Chevrollier teaches that there are many drain types (11.1.1) and that drains with balloons at the distal tip and therefor distal to the suction are primarily used for hollow viscus drains and that the balloon helps with retention and drainage. While Chevrollier notes that due the material and formation these drains tend to fail under strong suction the use of any suction is not precluded (11.2.2.2 and figures 11.2 and 11.3). Since the drain is held in place when inflated it would be obvious to deflate the balloon for removal (11.3.4).
Therefor it would have obvious to one of ordinary skill in the art before the effective filling date to have added a balloon to the drain of Kostov to provide improved drain retention and drainage ability to the drain and to deflate prior to removal as taught by Chevrollier.

Claims 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Kostov US 2017/0100068 A1 as evidenced by Nowak US 2017/0095648 A1 in view of Chevrollier G.S., Rosato F.E., Rosato E.L. (2018) Fundamentals of Drain Management. In: Palazzo F. (eds) Fundamentals of General Surgery. Springer, Cham. https://doi.org/10.1007/978-3-319-75656-1_11 (hereafter referred to as Chevrollier, N.B. the number refers to the chapter’s indexing not page numbers), and in further view of Esfand et al. US 2011/0104228 A1 (hereafter referred to as Esfand) as evidenced by Sivakumaran et al. US 2018/0296737 A1 (hereafter referred to as Sivakumaran).
With regards to claim 20, Kostov as evidenced by Nowak and in view of Chevrollier fail to disclose wherein the drain includes a lubricious coating.
With regards to claim 21, Kostov as evidenced by Nowak and in view of Chevrollier fail to disclose wherein the drain includes a lubricious coating on an inside surface.
With regards to claim 22, Kostov as evidenced by Nowak and in view of Chevrollier fail to disclose wherein the drain includes antimicrobial agents.
With regards to claim 23, Kostov as evidenced by Nowak and in view of Chevrollier fail to disclose wherein the drain includes a heparin coating.
With regards to claims 20-23, Kostov fails to disclose the particulars of the drain coating; however, Esfand teaches it is well known that drains may has medical coatings ([0123]) thereby being a related field of endeavor. Esfand teaches medical coatings maybe applied to many medical devices to include drainage tube to improve their biocompatibility [0123]. Medical coating can be applied via a number of ways to include dipping which would allow the coating to be on both internal and external surfaces of the device ([0122] and stent images (11-13 for example) show the coating on the internal and exterior surface of the stent). The coating may include biologically active agents: such as heparin ([0099] which mentions heparin and [0098] which mentions antithrombotic drugs- which is heparin is), antimicrobial ([0112-0113]). Esfand teaches 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have added a particular medical coating to the drain of Kostov such as those taught by Esfand and described above in order to improve the biocompatibility of the drain based on the patient’s need and physician determination regarding which particular coating is best.
Claims 24-25, 27-31, 33-34, 36-37, and 39-42 are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. US 2013/0267918 Al (hereafter referred to as Pan) in view of Grossman et al. US 2004/0116902 Al (hereafter referred to as Grossman) and in view of Eckermann US 2014/0194840A1 evidenced by Regtien, Paul and Edwin Dertien, “Sensors for Mechatronics, second edition: Chapter 7: Optical sensors” Pages 183-243 (hereafter referred to as Regtien and chapter number).
Regarding claim 24, Pan discloses (figs. 1-5) a container for a portable surgical drain system to receive a fluid from a drain at a surgical site (abstract, [0046]), the container comprising: a drain hub (pump housing 12) having at least one sensor optical sensor 30) ([0045]); and a cartridge (canister 20) removable coupled to the drain hub ([0043]) in fluid communication with the drain to draw and receive fluid from the surgical site ([0046]). Please note Pan teaches tilt and fill sensors (39 and 38, [0048] however they are on the container not the drain hub while sensor 30 is on the drain hub [0045]).

Grossman teaches (Fig.l) an analogous portable container for a surgical drain system (invention 10) wherein the cartridge (bottle 12) is a pumpless cartridge (a vacuum is sealed in the bottle interior 13, ([0026]).
It would have been obvious to one of ordinary skill in the art before the effective filling date to have modified the cartridge of Pan such that it is a pumpless cartridge as taught by Grossman in order to provide a vacuum such that fluid removal can be performed at a suitable pace without the need of a pump (Grossman [0029]). 
Pan and Grossman fail to teach wherein the sensor on the drain hub includes an array of photodiodes on the drain hub to detect fluid volume in the cartridge.
Eckermann teaches a drainage system thereby being in the same field of endeavor as Pan and Grossman. Eckermann “controls” the amount of drainage in a sense by using a valve. The valve is shut if the volume is above a threshold to prevent excessive draining [0005 and 0006 and 0008] however the ability to calculate the fill volume of the drainage system in with the same vein as Pan and Grossman. Eckermann has optical sensors (124 &126 and 152&150, figure 3) on the drain hub (and analyze the fluid as is comes into a holding chamber [0039]). Regtien is used to show that photodiodes are classified as optical sensors (7.1.2).
It would have been obvious to one of ordinary skill in the art before the effective filling date to have moved the sensors from the container of Pan to the drain hub as Caterpillar Inc. v. Deere & Co., 224 F.3d 1374, 56 USPQ2d 1305 (Fed. Cir. 2000); Al-Site Corp. v. VSI Int’ l, Inc., 174 F.3d 1308, 1316, 50 USPQ2d 1161, 1165 (Fed. Cir. 1999); Chiuminatta Concrete Concepts, Inc. v. Cardinal Indus. Inc., 145 F.3d 1303, 1309, 46 USPQ2d 1752, 1757 (Fed. Cir. 1998); Lockheed Aircraft Corp. v. United States, 193 USPQ 449, 461 (Ct. Cl. 1977); Data Line Corp. v. Micro Technologies, Inc., 813 F.2d 1196, 1 USPQ2d 2052 (Fed. Cir. 1987)”.

Regarding claim 25, Pan discloses wherein the drain hub includes a processing circuit (51, [0047]) configured to receive signals from the sensor ([0047]).  

Regarding claim 27-29:
Regarding claim 27, Pan discloses wherein the drain hub includes a plurality of sensors (tilt sensor 39 and fill sensor 38) including an inertial motion sensor (or tilt sensor 39) and the volume sensor [0047-0048].  Pan and Grossman fail to teach wherein the sensors are on the drain hub.
Regarding claim 28, Pan discloses wherein the sensors are configured to detect fluid volume in the cartridge during a selected orientation of the cartridge and the processing circuit is configured to receive a signal from the volume sensor when the 
Regarding claim 29, Pan discloses the volume sensor is configured to detect fluid volume in the cartridge during another selected orientation of the cartridge and the processing circuit is configured to   receive a signal from the volume sensor when the container is in the another selected orientation as determined from a signal from the inertial motion sensor [0048-0049].  Pan and Grossman fail to disclose the particular type of sensor is a photodiode.

With regards to claim 27-29, Eckermann teaches a drainage system thereby being in the same field of endeavor as Pan and Grossman. Eckermann “controls” the amount of drainage in a sense by using a valve. The valve is shut if the volume is above a threshold to prevent excessive draining [0005 and 0006 and 0008] however the ability to calculate the fill volume of the drainage system in with the same vein as Pan and Grossman. Eckermann has the sensors optical sensors (124 &126 and 152&150, figure 3) on the drain hub (and analyze the fluid as is comes into a holding chamber [0039]). Regtien is used to show that photodiodes are classified as optical sensors (7.1.2).
It would have been obvious to one of ordinary skill in the art before the effective filling date to have moved the sensors from the container of Pan to the drain hub as taught by Eckermann in order to make the device more environmentally friendly by being able to reuse the sensors.

claim 30, Pan discloses the processing circuit is configured to provide an alert when the cartridge is filled to a selected volume of fluid ([0049]).  

Regarding claim 31, Pan fails to disclose wherein the cartridge is set at a prescribed pressure.  
Grossman teaches (Fig.l) an analogous portable container for a surgical drain system (invention 10) wherein the cartridge (bottle 12) is set at a prescribed pressure (a vacuum is sealed in the bottle interior 13, ([0026]).
It would have been obvious to one of ordinary skill in the art before the effective filling date to have modified the cartridge of Pan such that it is a pumpless cartridge set a prescribed pressure as taught by Grossman in order to provide a vacuum such that fluid removal can be performed at a suitable pace without the need of a pump (Grossman [0029]). 
Regarding claim 33, Pan discloses (figs. 1-5) a container for a portable surgical drain system to receive a fluid from a drain at a surgical site (abstract, [0046]), the container comprising: a drain hub (pump housing 12) having at least one sensor optical sensor 30) ([0045]); and a cartridge (canister 20) removable coupled to the drain hub ([0043]) in fluid communication with the drain to draw and receive fluid from the surgical site ([0046]). Please note Pan teaches tilt and fill sensors (39 and 38, [0048] however they are on the container not the drain hub while sensor 30 is on the drain hub [0045]).

Grossman teaches (Fig.l) an analogous portable container for a surgical drain system (invention 10) wherein the cartridge (bottle 12) is a pumpless cartridge (a vacuum is sealed in the bottle interior 13, ([0026]).
It would have been obvious to one of ordinary skill in the art before the effective filling date to have modified the cartridge of Pan such that it is a pumpless cartridge as taught by Grossman in order to provide a vacuum such that fluid removal can be performed at a suitable pace without the need of a pump (Grossman [0029]). 
Pan and Grossman fail to teach wherein the sensor on the drain hub includes an array of photodiodes on the drain hub to detect fluid volume in the cartridge.
Eckermann teaches a drainage system thereby being in the same field of endevour as Pan and Grossman. Eckermann “controls” the amount of drainage in a sense by using a valve. The value is shut if the volume is above a threshold to prevent excessive draining [0005 and 0006 and 0008] however the ability to calculate the fill volume of the drainage system is the same vein as Pan and Grossman. Eckermann has optical sensors and receptors (124 &126 and 152&150, figure 3) on the drain hub (and analyzes the fluid as is comes into a holding chamber [0039]). Regtien is used to show that photodiodes are classified as optical sensors (7.1.2).
It would have been obvious to one of ordinary skill in the art before the effective filling date to have moved the sensors from the container of Pan to the drain hub as Caterpillar Inc. v. Deere & Co., 224 F.3d 1374, 56 USPQ2d 1305 (Fed. Cir. 2000); Al-Site Corp. v. VSI Int’ l, Inc., 174 F.3d 1308, 1316, 50 USPQ2d 1161, 1165 (Fed. Cir. 1999); Chiuminatta Concrete Concepts, Inc. v. Cardinal Indus. Inc., 145 F.3d 1303, 1309, 46 USPQ2d 1752, 1757 (Fed. Cir. 1998); Lockheed Aircraft Corp. v. United States, 193 USPQ 449, 461 (Ct. Cl. 1977); Data Line Corp. v. Micro Technologies, Inc., 813 F.2d 1196, 1 USPQ2d 2052 (Fed. Cir. 1987)”.

Regarding claim 34, Pan discloses wherein the drain hub includes a processing circuit (51, [0047]) configured to receive signals from the sensor ([0047]).  

Regarding claim 36 Pan and Grossman fail to teach wherein the processing circuit is configured to provide an alert when the color of the fluid in the cartridge changes over a period of time.  
Eckermann teaches a drainage system thereby being in the same field of endevour as Pan and Grossman. Eckermann “controls” the amount of drainage in a sense by using a valve. The value is shut if the volume is above a threshold to prevent excessive draining [0005 and 0006 and 0008] however the ability to calculate the fill volume of the drainage system is in the same vein as Pan and Grossman. Eckermann has optical sensors and receptors (124 &126 and 152&150, figure 3) on the drain hub 
It would have been obvious to one of ordinary skill in the art before the effective filling date to have added the fluid color detection ability of Eckermann the container of Pan in order to provide additional clinical information to the staff about the fluid properties as the presence of blood cells could indicate a serious problem such as active or infection.

Regarding claim 37, Pan discloses (figs. 1-5) a container for a portable surgical drain system to receive a fluid from a drain at a surgical site (abstract, [0046]), the container comprising: a drain hub (pump housing 12) having at least one sensor optical sensor 30) ([0045]) and a processing circuit (51, [0047]) configured to receive signals from the sensor ([0047]); and a cartridge (canister 20) removable coupled to the drain hub ([0043]) in fluid communication with the drain to draw and receive fluid from the surgical site ([0046]). Please note Pan teaches tilt and fill sensors (39 and 38, [0048] however they are on the container not the drain hub while sensor 30 is on the drain hub [0045]).
Pan fails to disclose that the cartridge is a pumpless cartridge and wherein the at least one sensor to detect at least one of fluid color and fluid flow and wherein the processing circuit is configured to provide an alert of a change in fluid color or increase in fluid flow.  

It would have been obvious to one of ordinary skill in the art before the effective filling date to have modified the cartridge of Pan such that it is a pumpless cartridge as taught by Grossman in order to provide a vacuum such that fluid removal can be performed at a suitable pace without the need of a pump (Grossman [0029]). 
Pan and Grossman fail to teach wherein the sensor on the drain hub includes a sensor on the drain hub to detect at least one of fluid color and fluid flow and wherein the processing circuit is configured to provide an alert of a change in fluid color or increase in fluid flow.  
Eckermann teaches a drainage system thereby being in the same field of endeavor as Pan and Grossman. Eckermann “controls” the amount of drainage in a sense by using a valve. The value is shut if the volume is above a threshold to prevent excessive draining [0005 and 0006 and 0008] however the ability to calculate the fill volume of the drainage system is in the same vein as Pan and Grossman. Eckermann has optical sensors and receptors (124 &126 and 152&150, figure 3) on the drain hub (and analyzes the fluid as is comes into a holding chamber [0039]). Eckerman sensors can detect a change of color and alter the staff ([0048]). Eckermann also detects the flow rate through the use of a flowmeter ([0039]). Regtien is used to show that photodiodes are classified as optical sensors (7.1.2).
Caterpillar Inc. v. Deere & Co., 224 F.3d 1374, 56 USPQ2d 1305 (Fed. Cir. 2000); Al-Site Corp. v. VSI Int’ l, Inc., 174 F.3d 1308, 1316, 50 USPQ2d 1161, 1165 (Fed. Cir. 1999); Chiuminatta Concrete Concepts, Inc. v. Cardinal Indus. Inc., 145 F.3d 1303, 1309, 46 USPQ2d 1752, 1757 (Fed. Cir. 1998); Lockheed Aircraft Corp. v. United States, 193 USPQ 449, 461 (Ct. Cl. 1977); Data Line Corp. v. Micro Technologies, Inc., 813 F.2d 1196, 1 USPQ2d 2052 (Fed. Cir. 1987)”. Additionally, it would have been obvious to one of ordinary skill in the art before the effective filling date to have added the fluid color detection ability of Eckermann the container of Pan in order to provide additional clinical information to the staff about the fluid properties as the presence of blood cells could indicate a serious problem such as active or infection.

Regarding claim 39-42:
Regarding claim 39 Pan and Grossman fail to teach wherein the sensor detects fluid flow detects change of fluid volume over time.  
claim 40 Pan and Grossman fail to teach wherein the sensor to detect fluid color includes a set of light filtered photodiodes and a light source on the drain hub to detect color of the fluid in the cartridge.  
Regarding claim 41 Pan and Grossman fail to teach a sensor to detect fluid color and a sensor to detect fluid flow.  
Regarding claim 42 Pan and Grossman fail to teach wherein the sensor to detect fluid flow includes an array of photodiodes on the drain hub to detect fluid volume in the cartridge at multiple times.  
With regards to claims 39-42.  Eckermann teaches a drainage system thereby being in the same field of endeavor as Pan and Grossman. Eckermann “controls” the amount of drainage in a sense by using a valve. The value is shut if the volume is above a threshold to prevent excessive draining [0005 and 0006 and 0008] however the ability to calculate the fill volume of the drainage system is in the same vein as Pan and Grossman. Eckermann has optical sensors and receptors (124 &126 and 152&150, figure 3) on the drain hub (and analyzes the fluid as is comes into a holding chamber [0039]). Eckerman sensors can detect a change of color and alter the staff ([0048]). Eckermann also detects the flow rate through the use of a flowmeter ([0039]) and has a timer [0041]. Regtien is used to show that photodiodes are classified as optical sensors (7.1.2).
It would have been obvious to one of ordinary skill in the art before the effective filling date to have moved the sensors from the container of Pan to the drain hub as taught by Eckermann in order to make the device more environmentally friendly by being able to reuse the sensors. Additionally, Applicant fails to provide evidence of Caterpillar Inc. v. Deere & Co., 224 F.3d 1374, 56 USPQ2d 1305 (Fed. Cir. 2000); Al-Site Corp. v. VSI Int’ l, Inc., 174 F.3d 1308, 1316, 50 USPQ2d 1161, 1165 (Fed. Cir. 1999); Chiuminatta Concrete Concepts, Inc. v. Cardinal Indus. Inc., 145 F.3d 1303, 1309, 46 USPQ2d 1752, 1757 (Fed. Cir. 1998); Lockheed Aircraft Corp. v. United States, 193 USPQ 449, 461 (Ct. Cl. 1977); Data Line Corp. v. Micro Technologies, Inc., 813 F.2d 1196, 1 USPQ2d 2052 (Fed. Cir. 1987)”. Additionally, it would have been obvious to one of ordinary skill in the art before the effective filling date to have added the fluid color detection ability of Eckermann the container of Pan in order to provide additional clinical information to the staff about the fluid properties as the presence of blood cells could indicate a serious problem such as active or infection.

Claim 26, 35, and 38 is rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. US 2013/0267918 Al (hereafter referred to as Pan) in view of Grossman et al. US 2004/0116902 Al (hereafter referred to as Grossman), in view of Eckermann US 2014/0194840 A1evidenced by Regtien, Paul and Edwin Dertien, “Sensors for Mechatronics, second edition: Chapter 7: Optical sensors” Pages 183-243 (hereafter referred to as Regtien and chapter number) and in further view of Alvarez et al. US 2016/0082165 A1 (hereafter referred to as Alvarez).
Regarding Claim 26, 35, and 38, Pan discloses the drain hub communicates or send a message to the LCD screen in the event of the error [0054].

Alvarez teaches a device to measure fluid flow and collection from the body their by being drawn to solve a similar problem, though Alvarez is for collection breast milk instead of wound fluid as Pan and Grossman. Alvarez teaches sending collected data regarding the fluid via wireless communication such as Bluetooth or WiFi ([0124]). This data is used to make clinical decisions remotely ([0132]).
It would have been obvious to modify Pan and Grossman such that the drain hub includes a communications module operably couplable to a computing device via a wireless-network to exchange computer data between the processing circuit and the computing device as taught by Alvarez. Doing so would allow a healthcare provider to be alerted of changes in the fluid from a remote location (Alvarez, [0132]).

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. US 2013/0267918 Al (hereafter referred to as Pan) in view of Grossman et al. US 2004/0116902 Al (hereafter referred to as Grossman) and in view of Eckermann US 2014/0194840 A1evidenced by Regtien, Paul and Edwin Dertien, “Sensors for Mechatronics, second edition: Chapter 7: Optical sensors” Pages 183-243 (hereafter referred to as Regtien and chapter number) and further in view of Friedman et al. US 2017/0112981 Al (hereafter referred to as Friedman).

Regarding claim 32, which depends from claim 24 disclosed above, Pan discloses wherein the drain hub includes a fluid pathway configured to be in fluid communication with the drain and the cartridge (characterized by the receiver port 26 that is aligned with the vacuum port 13 [0044]).
Pan, Grossman, and Eckermann as evidenced by Regtien fail to teach wherein the fluid pathway includes a turbine configured to be rotated about an axis within the fluid pathway.  
Friedman teaches (figs. 15A-15C) a system that includes a turbine ([0130]). While the tube management system taught by Friedman is not in the same field of endeavor as the claimed invention, the tube management system taught by Friedman is reasonably pertinent to the problem faced by the inventor (See § MPEP 2141.01(a) I). Further, in a simple mechanical invention, a broad spectrum of prior art must be explored and it is reasonable to permit inquiry into other areas where one of ordinary skill in the art would be aware that similar problems exist (Stevenson v. Int’l Trade Comm. See § MPEP 2141.01(a) IV). The problem faced by the inventor is to unclog the fluid pathway and one skilled in the drainage art trying to solve that problem would have looked in the tube management system art as the as the system taught by Friedman comprises a turbine for agitating the system ([0130]); therefore, the tube management system taught by Friedman is analogous art to the claimed invention.
The turbine taught by Friedman can be incorporated into the fluid pathway of Pan such that it is rotated about an axis within the fluid pathway and doing so would be .

Claims 43 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. US 2013/0267918 Al (hereafter referred to as Pan) in view of Eckermann US 2014/0194840 A1.
Regarding claim 43, Pan discloses (figs. 1-5) a container for a portable surgical drain system to receive a fluid from a drain at a surgical site (abstract, [0046]), the container comprising: a drain hub (pump housing 12) having at least one sensor optical sensor 30) ([0045]); and a cartridge (canister 20) removable coupled to the drain hub ([0043]) in fluid communication with the drain to draw and receive fluid from the surgical site ([0046]). Please note Pan teaches tilt and fill sensors (39 and 38, [0048] however they are on the container not the drain hub while sensor 30 is on the drain hub [0045]) Pan also discloses the first sensor and tilt sensor can determine the tilt or orientation of the fluid and container in order to determine if the canister is actually full or tilted creating the illusion of being filled [0048-0049]).
Pan fails to disclose the plurality of sensors are all on the drain hub and that there is a second volume sensor to detect volume of the fluid when the cartridge is in a second orientation.
It would have been obvious to one of ordinary skill in the art before the effective filling date to have added an additional volume sensor to the device of Pan in order to 
Pan fails to teach wherein multiple sensors are on the drain hub.
Eckermann teaches a drainage system thereby being in the same field of endevour as Pan. Eckermann “controls” the amount of drainage in a sense by using a valve. The value is shut if the volume is above a threshold to prevent excessive draining [0005 and 0006 and 0008] however the ability to calculate the fill volume of the drainage system is the same vein as Pan. Eckermann has optical sensors and receptors (124 &126 and 152&150, figure 3) on the drain hub (and analyzes the fluid as is comes into a holding chamber [0039]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date to have moved the sensors from the container of Pan to the drain hub as taught by Eckermann in order to make the device more environmentally friendly by being able to reuse the sensors. 
Regarding claim 46, Pan discloses the sensor readings are displayed on drain hub via a display screen (15, [0042]).

Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. US 2013/0267918 Al (hereafter referred to as Pan) in view of Eckermann US 2014/0194840 A1 evidenced by Regtien, Paul and Edwin Dertien, “Sensors for Mechatronics, second edition: Chapter 7: Optical sensors” Pages 183-243 (hereafter referred to as Regtien and chapter number).
	Regarding claim 44 Pan fails to disclose wherein the first volume sensor includes a first array of photodiodes on the drain hub in a first configuration and the second volume sensor includes a second array of photodiodes on the drain hub in a second configuration. However Pan does teach a volume sensor (38, [0048]).
Eckermann teaches a drainage system thereby being in the same field of endevour as Pan. Eckermann “controls” the amount of drainage in a sense by using a valve. The value is shut if the volume is above a threshold to prevent excessive draining [0005 and 0006 and 0008] however the ability to calculate the fill volume of the drainage system in with the same vein as Pan. Eckermann has optical sensors (124 &126 and 152&150, figure 3) on the drain hub (and analyze the fluid as is comes into a holding chamber [0039]). Regtien is used to show that photodiodes are classified as optical sensors (7.1.2).
It would have been obvious to one of ordinary skill in the art before the effective filling date to have moved the sensors from the container of Pan to the drain hub as taught by Eckermann in order to make the device more environmentally friendly by being able to reuse the sensors. Additionally, Applicant fails to provide evidence of criticality for using a photodiode over “other electronic components” (such as a resistor type as disclosed by Pan) per the specification. Therefore “a person of ordinary skill in the art would have recognized the interchangeability of the element”. Caterpillar Inc. v. Deere & Co., 224 F.3d 1374, 56 USPQ2d 1305 (Fed. Cir. 2000); Al-Site Corp. v. VSI Int’ l, Inc., 174 F.3d 1308, 1316, 50 USPQ2d 1161, 1165 (Fed. Cir. 1999); Chiuminatta Concrete Concepts, Inc. v. Cardinal Indus. Inc., 145 F.3d 1303, 1309, 46 USPQ2d 1752, 1757 (Fed. Cir. 1998); Lockheed Aircraft Corp. v. United States, 193 USPQ 449, 461 (Ct. Cl. 1977); Data Line Corp. v. Micro Technologies, Inc., 813 F.2d 1196, 1 USPQ2d 2052 (Fed. Cir. 1987)”.

Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. US 2013/0267918 Al (hereafter referred to as Pan) in view of Eckermann US 2014/0194840 A1 and in view of Blumenthal et al. US 2015-0359457 A1 (hereafter referred to Blumenthal).
Pan and Eckermann fail to teach wherein the inertial motion sensor includes a nine- axis microelectromechanical system.
Blumenthal teaches a motion sensor that is drawn to solving the same problem as Pan being in able to detect changes in orientation thereby being related to solving the same problem.  Blumenthal teaches a nine- axis microelectromechanical system for detecting changes in motion and thereby changes in orientation ([0093]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the generic tilt sensor of Pan and replaced with the a nine- axis microelectromechanical system of Blumenthal since both sensors are drawn to solve the same problem and therefore changing out one sensor for another would be within routine skill. 
Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. US 2013/0267918 Al (hereafter referred to as Pan) in view of Eckermann US 2014/0194840 A1 and in further view of Grossman et al. US 2004/0116902 Al (hereafter referred to as Grossman).
Pan and Eckermann fails to teach that the cartridge is a pumpless cartridge.
Grossman teaches (Fig.l) an analogous portable container for a surgical drain system (invention 10) wherein the cartridge (bottle 12) is a pumpless cartridge (a vacuum is sealed in the bottle interior 13, ([0026]).
It would have been obvious to one of ordinary skill in the art before the effective filling date to have modified the cartridge of Pan such that it is a pumpless cartridge as taught by Grossman in order to provide a vacuum such that fluid removal can be performed at a suitable pace without the need of a pump (Grossman [0029]).

Claims 48-51 and 56-57 are rejected under 35 U.S.C. 103 as being unpatentable over Eckermann in view of Grossman et al. US 2004/0116902 Al (hereafter referred to as Grossman).
Regarding claim 48, Eckermann discloses (fig. 1-3) a container for a portable surgical drain system (apparatus 100) to receive fluid from a drain at a surgical site (abstract), the container comprising: a drain hub (housing 120) having a plurality of walls (see fig. 3) and a sensor (optical sensor 124) a 0039); and a cartridge (first chamber 108) removably coupled to the drain hub (see fig. 3) in fluid communication with the drain (cartridge is in fluid communication with tube which is attached to drain, 
Eckermann fails to disclose that the cartridge is rigid and provides a pumpless suction source.
Grossman teaches (fig. 1) an analogous container for a portable surgical drain system (10) wherein a cartridge (bottle 12) provides a suction source (bottle 12 is an evacuated bottle, [0016]) Grossman also teaches that the cartridge includes generally rigid walls (cartridge is a bottle and is thus rigid) [0021] which implies the bottle must be ridged enough to allow the cap only to be pulled inward while the bottle remains intact to alert to user of the vacuum being present).
It would have been obvious to one of ordinary skill before the effective filling date to have modified the cartridge of Eckermann such that it provides a suction source as taught by Grossman such that fluid removal can be performed at a suitable pace without the need of a pump (Grossman [0029]).
Regarding claim 49, Eckermann discloses the sensors can detect a change of color and alter the staff ([0048]). Eckermann also detects the flow rate through the use of a flowmeter ([0039]).
Regards claims 50 and 51:
Regarding claim 50, Eckermann fails to disclose that the cartridge provides a pumpless suction source that is negative pressure.

Regarding claim 51, Eckermann fails to disclose that the negative pressure is a prescribed vacuity.
Grossman further teaches that the negative pressure is a prescribed vacuity [0016]).
Regarding claims 50 and 51, it would have been obvious to one of ordinary skill in the art to have further modify Eckermann and Grossman as disclosed above in claim 48 such that the negative pressure is a prescribed vacuity as taught by Grossman. Doing so would make the system more portable as it eliminates the need for a pump.
Regarding claim 56, Eckermann fails to disclose that the cartridge includes an expandable vessel to provide the suction source.
Grossman discloses the cartridge includes an expandable vessel to provide the suction source ([0011] a syringe which is expanded to remove the air from the bottle in order to provide the suction source by creating the vacuum in the bottle).  
It would have been obvious to one of ordinary skill before the effective filling date to have modified the cartridge of Eckermann and Grossman such that it provides an expandable suction source as taught by Grossman such that fluid removal can be performed at a suitable pace without the need of a pump (Grossman [0029]).

Regarding claim 57, Eckermann discloses the cartridge includes a plurality of fluidically coupled vessels see first container (108, Fig 3) and second container (118, fig 3) which allows for overflow [0037].
Eckermann fails to disclose that the vessel are at a negative pressure
Grossman teaches (fig. 1) an analogous container for a portable surgical drain system (10) wherein a cartridge (bottle 12) provides a suction source (bottle 12 is an evacuated bottle, [0016]) Grossman also teaches that vacuum level depends on the fill amount [0032]) so the vacuum level would be different due to the different sized containers and fill capacity of Eckermann.
It would have been obvious to one of ordinary skill before the effective filling date to have modified the cartridge of Eckermann such that it provides a suction source as taught by Grossman such that fluid removal can be performed at a suitable pace without the need of a pump (Grossman [0029]).
Claims 52 and 55 are rejected under 35 U.S.C. 103 as being unpatentable over Eckermann evidenced by Regtien, Paul and Edwin Dertien, “Sensors for Mechatronics, second edition: Chapter 7: Optical sensors” Pages 183-243 (hereafter referred to as Regtien and chapter number) and in view of Grossman et al. US 2004/0116902 Al (hereafter referred to as Grossman).

Regarding claim 52, Eckermann discloses wherein the at least one sensor includes an array of photodiodes to detect fluid volume in the cartridge (optical sensor 124) a 0039) and Regtien is used to show that photodiodes are classified as optical sensors (7.1.2).

Regarding claim 55, Eckermann discloses wherein the at least one sensor (optical sensor 124, [0039]) includes a photodiode (Regtien is used to show that photodiodes are classified as optical sensors (7.1.2) operably coupled to a processing circuit ([0040]) to count droplets of fluid into the vessel to detect fluid volume in the cartridge (while Eckermann doesn’t disclose a droplet counting he disclose CNS leaks can be 1cc over the course of hours which would be a drop rate [0006]).  

Claim 53 is rejected under 35 U.S.C. 103 as being unpatentable over Eckermann in view of Grossman et al. US 2004/0116902 Al (hereafter referred to as Grossman) and in further view of Wu et al. US 2008/0168836 A1 (hereafter referred to as Wu).
Regarding claim 53, Eckermann and Grossman fail to tach a float to detect the fluid volume.
Wu is used to teach it is well known to use a float with in a container to determine the volume amount ([0003]). 
.

Claim 54 rejected under 35 U.S.C. 103 as being unpatentable over Eckermann in view of Grossman et al. US 2004/0116902 Al (hereafter referred to as Grossman) and in further view of Kostov US 2017/0100068 A1.
Regarding claim 54, Eckermann and Grossman fail to teach wherein the at least one sensor includes a float to detect fluid volume in the cartridge.  
 Kostov teaches a device for measuring fluid flow and volume there by being in the same field of endeavor. Kostov teaches a capacitive sensor maybe used for determining at least one of fluid color, fluid volume in the container, and orientation of the container ([0053] which teaches sensors for fluid color and [0034] which teaches sensors for volume and orientation).
It would have been obvious to one of ordinary skill in the art before the effective filling date to have used any sensor capable of detecting fluid volume. Additionally, Applicant fails to provide evidence of criticality for using a capacitive sensor over “other electronic components” per the specification. Therefore “a person of ordinary skill in the art would have recognized the interchangeability of the element”. Caterpillar Inc. v. Deere & Co., 224 F.3d 1374, 56 USPQ2d 1305 (Fed. Cir. 2000); Al-Site Corp. v. VSI Int’ l, Inc., 174 F.3d 1308, 1316, 50 USPQ2d 1161, 1165 (Fed. Cir. 1999); Chiuminatta Concrete Concepts, Inc. v. Cardinal Indus. Inc., 145 F.3d 1303, 1309, 46 USPQ2d 1752, 1757 (Fed. Cir. 1998); Lockheed Aircraft Corp. v. United States, 193 USPQ 449, ); Data Line Corp. v. Micro Technologies, Inc., 813 F.2d 1196, 1 USPQ2d 2052 (Fed. Cir. 1987)”.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIELLA E BURNETTE whose telephone number is (571)272-9574.  The examiner can normally be reached on M-S: 0830-1900 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 5712701775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/GABRIELLA E BURNETTE/Examiner, Art Unit 3781                                                                                                                                                                                                        
/ARIANA ZIMBOUSKI/Primary Examiner, Art Unit 3781